Order filed September 5, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-01120-CV
                                   ____________

               HIDALGO INTERNATIONAL, INC., Appellant

                                         V.

                           SARA WOLKOWITZ, Appellee


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2009-45506

                                    ORDER

      Appellant was granted three extensions of time to file its brief until July 15,
2013. No brief or further motion for extension of time has been filed.

      Unless appellant files its brief with the clerk of this court on or before
September 23, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                  PER CURIAM